Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1, 11, and 17, the phrases “said top sheet” and “said bubble packaging” lack proper antecedent basis.  The structural limitations in claims 7 and 8, claims 13 and 14, and paragraphs a. and b. in claim 18 are the same.  The phrases “… has a width greater than a width of said placard” in claims 7-8, 13-14, and 18, “… a length greater than a twice a length of said placard” in claims 9, 15, and 19 define the packaging brace in reference to a bubble packaging product on a placard which is undefined and has not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertz (2,018,861) in view of Van Berlo et al. (2013/0277418; hereinafter Van Berlo) and/or Sundstrom (2008/0000942).  
As to claim 1, Mertz discloses a carton/packaging brace (11) which is inherently capable for a bubble packaging product on a placard, the packaging brace comprising a single elongated substantially rectangular sheet of material (10), a fold line (the fold line disposed between the front portion and the side portion, or the side portion and the back portion), a first plurality of transverse and longitudinal cuts (21, 22, 23, 27, 28, 29, 31) through the sheet of material creating first, second, and third sides of each of four rectangular flaps (25, 26, 34, 35) and defining an opening through which a bubble packaging product may be received, and a second plurality of transverse and longitudinal fold lines (24, 30, 32, 33) configuring flexible hinges on fourth sides of each of the four flaps.  Mertz also discloses the other claimed limitations except for the single elongated substantially rectangular sheet of material comprises a single elongated rectangular sheet of corrugated paper having a front sheet, a rear sheet, and corrugations between the front sheet and the rear sheet, a transverse cut through the front sheet and the corrugations configured to create a flexible hinge across the rear sheet in lieu of the fold line, and a second plurality of transverse and longitudinal cuts through the rear sheet and the corrugations in lieu of the second plurality of transverse and longitudinal fold lines.  Van Berlo teaches a board (100; Figs. 1-2 & 6-7) comprising a single elongated rectangular sheet of corrugated paper having a front sheet (1000), a rear sheet (2000), and corrugations (3000) between the front sheet and the rear sheet ([0003] & [0009]), a transverse cut (3; 300) through the front sheet and the corrugations configured to create a flexible hinge across the rear sheet, and a fold line formed by the transverse cut.  Sundstrom teaches a material (12) comprising a single elongated rectangular sheet of corrugated paper having a front sheet (13), a rear sheet (13’), and corrugations (14) between the front sheet and the rear sheet ([0021]-[0023]), and a transverse cut (18) through the front sheet and the corrugations configured to create a flexible hinge (18) across the rear sheet, and another transverse cut (17) through the rear sheet and the corrugations configured to create a flexible hinge (17) across the front sheet.  Sundstrom teaches a fold line formed by the transverse cut or the another transverse cut.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Van Berlo and/or Sundstrom to modify the packaging brace of Mertz so the packaging brace is constructed from a single elongated rectangular sheet of corrugated paper having a front sheet, a rear sheet, and corrugations between the front sheet and the rear sheet instead of the single elongated substantially rectangular sheet of material, a transverse cut through the front sheet and the corrugations configured to create a flexible hinge across the rear sheet instead of the fold line, the first plurality of transverse and longitudinal cuts through the front sheet, the corrugations, and the rear sheet instead of through the sheet of material, and a second plurality of transverse and longitudinal cuts through the rear sheet and the corrugations configuring flexible hinges on fourth sides of each of the four flaps instead of the second plurality of transverse and longitudinal fold lines because it has been held to be within the general skill of a worker in the art to select a known material such as a sheet of corrugated paper on the basis of its suitability for the intended use as a matter of obvious design choice and also to provide an additional strength and rigidity to the packaging brace.
As to claim 2, Mertz further discloses the first plurality of cuts comprise seven cuts.
As to claim 3, the packaging brace of Mertz as modified comprises the second plurality of cuts include four cuts (Mertz discloses four fold lines 24, 30, 32, 33).
As to claims 4-5, it appears that Sundstrom teaches the sheet of corrugated paper comprises transverse corrugations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the sheet of corrugated paper of Mertz as modified so the sheet of corrugated paper comprises either transverse corrugations or longitudinal corrugations because the selection of the specific corrugated paper with either transverse corrugations or longitudinal corrugations would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 6, Van Berlo teaches the transverse cut configured to create a flexible hinge across the rear sheet enables folding the single elongated rectangular sheet of corrugated paper in half (Figs. 1-2).
As to claim 10, it appears that each of Van Berlo and Sundstrom discloses the rear sheet is non-abrasive.
As to claims 11 and 17, see the combination of claims 1-5 as modified above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736